MEMORANDUM OPINION


No. 04-06-00898-CV

IN THE INTEREST OF D.N. and S.H.

From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-PA-00138
Honorable Joe Frazier Brown, Jr., Judge Presiding (1)

Opinion by: 	Karen Angelini, Justice

Sitting: 	Alma L. López, Chief Justice
	Karen Angelini, Justice
	Steven C. Hilbig, Justice

Delivered and Filed:   July 18, 2007

AFFIRMED
	After the trial court terminated their parental rights, Alula Fantaye Hagos and Brandon D.
Hunt appealed the trial court's order determining that an appeal of the termination order would be
frivolous. See Tex. Fam. Code Ann. § 263.405(g) (Vernon 2007). Their court-appointed appellate
attorney has filed two briefs: one on behalf of Hagos and one on behalf of Hunt. Both briefs contain
a professional evaluation of the record and demonstrate that there are no arguable grounds to be
advanced. As such, counsel concludes that this appeal is without merit. Both briefs meet the
requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV,
2003 WL 21157944, at * 4 (Tex. App.--San Antonio May 21, 2003, no pet.) (applying Anders
procedure in appeal from termination of parental rights).
	A copy of counsel's brief was delivered to both Hunt and Hagos, and both were advised of
their right to examine the record and to file a pro se brief. No pro se brief has been filed. After
reviewing the record, we agree that the appeal is frivolous and without merit. The judgment of the
trial court is therefore affirmed, and counsel's motions to withdraw as attorney for Hunt and Hagos
are granted.
							Karen Angelini, Justice

1. The Honorable Joe Frazier Brown, Jr., adopted the termination order signed by Associate Judge Charles
Montemayor.